EXHIBIT 10.1

 

COPART, INC.

 

AMENDED AND RESTATED EXECUTIVE OFFICER

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Officer Employment Agreement is entered into
as of September 25, 2008 by and between Copart, Inc., a California corporation
(the “Company”), and William E. Franklin (the “Executive”).

 

RECITALS:

 

A.                                   The Company and the Executive previously
entered into an Executive Officer Employment Agreement (the “Original
Agreement”) dated March 15, 2004 (the “Effective Date”).

 

B.                                     The Board of Directors of the Company
(the “Board”) believes it is in the best interests of the Company and its
shareholders to amend the terms of the Original Agreement in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

AGREEMENT:

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 


1.                                       DUTIES AND SCOPE OF EMPLOYMENT.


 


(A)                                  POSITION AND DUTIES.  AS OF THE EFFECTIVE
DATE, EXECUTIVE WILL SERVE AS SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER
OF THE COMPANY.  EXECUTIVE WILL RENDER SUCH BUSINESS AND PROFESSIONAL SERVICES
IN THE PERFORMANCE OF HIS DUTIES, CONSISTENT WITH EXECUTIVE’S POSITION WITHIN
THE COMPANY, AS SHALL REASONABLY BE ASSIGNED TO HIM THE CHIEF EXECUTIVE OFFICER
(CEO), PRESIDENT OR EXECUTIVE VICE PRESIDENT (SENIOR MANAGEMENT) AND AS ARE
CONTEMPLATED BY THE COMPANY’S BYLAWS.  DURING THE TERM OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, EXECUTIVE SHALL REPORT TO AND BE SUBJECT TO THE DIRECTIVES OF
THE BOARD OF DIRECTORS AND SENIOR MANAGEMENT. THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS REFERRED TO HEREIN AS THE “EMPLOYMENT TERM.”


 


(B)                                 OBLIGATIONS.  DURING THE EMPLOYMENT TERM,
EXECUTIVE WILL PERFORM HIS DUTIES FAITHFULLY AND TO THE BEST OF HIS ABILITY AND
WILL DEVOTE HIS FULL BUSINESS EFFORTS AND TIME TO THE COMPANY.  FOR THE DURATION
OF THE EMPLOYMENT TERM, EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE BOARD.

 

--------------------------------------------------------------------------------


 


2.                                       EMPLOYMENT TERMS.


 


(A)                                  BASIC “AT WILL” RULE.  THE EMPLOYMENT TERM
SHALL BEGIN UPON THE EFFECTIVE DATE AND SHALL CONTINUE THEREAFTER UNTIL
TERMINATED BY THE COMPANY OR THE EXECUTIVE.  THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HIS EMPLOYMENT WITH THE COMPANY IS “AT WILL” AND MAY BE TERMINATED
AT ANY TIME, WITH OR WITHOUT NOTICE, WITH OR WITHOUT GOOD CAUSE, OR FOR ANY OR
NO CAUSE, AT THE OPTION OF EITHER THE COMPANY OR THE EXECUTIVE.  EXECUTIVE
UNDERSTANDS AND AGREES THAT NEITHER HIS JOB PERFORMANCE NOR PROMOTIONS,
COMMENDATIONS, BONUSES OR THE LIKE FROM THE COMPANY SHALL GIVE RISE TO, OR IN
ANY WAY SERVE AS THE BASIS FOR MODIFICATION, AMENDMENT, OR EXTENSION, BY
IMPLICATION OR OTHERWISE, OF THE EXECUTIVE’S AT-WILL EMPLOYMENT WITH THE
COMPANY.


 


(B)                                 TERMINATION.  IF THE COMPANY TERMINATES THE
EXECUTIVE’S EMPLOYMENT AT ANY TIME FOR ANY REASON OTHER THAN CAUSE OR
DISABILITY, BOTH AS DEFINED BELOW, OR IF THE EXECUTIVE TERMINATES HIS EMPLOYMENT
AT ANY TIME FOR GOOD REASON, AS DEFINED BELOW, THE PROVISIONS OF PARAGRAPH
9(A)(I) SHALL APPLY.  IF THE EXECUTIVE TERMINATES HIS EMPLOYMENT AT ANY TIME
OTHER THAN FOR GOOD REASON, THE PROVISIONS OF PARAGRAPH 9(A)(II) SHALL APPLY. 
UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE’S
RIGHTS UNDER ANY APPLICABLE BENEFIT PLANS SHALL BE DETERMINED UNDER THE
PROVISIONS OF THOSE PLANS.


 


(C)                                  DEATH.  THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE IN THE EVENT OF HIS DEATH.  THE COMPANY SHALL HAVE NO OBLIGATION TO
PAY OR PROVIDE ANY COMPENSATION OR BENEFITS UNDER THIS AGREEMENT ON ACCOUNT OF
THE EXECUTIVE’S DEATH, OR FOR PERIODS FOLLOWING THE EXECUTIVE’S DEATH; PROVIDED,
HOWEVER, THAT THE COMPANY’S OBLIGATIONS UNDER PARAGRAPH 9(A)(I) SHALL NOT BE
INTERRUPTED AS A RESULT OF THE EXECUTIVE’S DEATH SUBSEQUENT TO A TERMINATION TO
WHICH SUCH PARAGRAPH APPLIES.  THE EXECUTIVE’S RIGHTS UNDER THE BENEFIT PLANS OF
THE COMPANY IN THE EVENT OF THE EXECUTIVE’S DEATH SHALL BE DETERMINED UNDER THE
PROVISIONS OF THOSE PLANS.


 


(D)                                 CAUSE.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, “CAUSE” SHALL MEAN EXECUTIVE’S:


 


(I)                                     WILLFUL OR GROSSLY NEGLIGENT FAILURE TO
SUBSTANTIALLY PERFORM HIS DUTIES HEREUNDER;


 


(II)                                  COMMISSION OF GROSS MISCONDUCT WHICH IS
INJURIOUS TO THE COMPANY;


 


(III)                               BREACH OF A MATERIAL PROVISION OF THIS
AGREEMENT OR THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE;


 


(IV)                              MATERIAL VIOLATION OF A FEDERAL OR STATE LAW
OR REGULATION APPLICABLE TO THE BUSINESS OF THE COMPANY;


 


(V)                                 MISAPPROPRIATION OR EMBEZZLEMENT OF COMPANY
FUNDS OR AN ACT OF FRAUD OR DISHONESTY UPON THE COMPANY MADE BY EXECUTIVE;


 


(VI)                              CONVICTION OF, OR PLEA OF NOLO CONTENDRE TO, A
FELONY; OR


 


(VII)                           CONTINUED FAILURE TO COMPLY WITH DIRECTIVES OF
SENIOR MANAGEMENT.


 

No act, or failure to act, by the Executive shall be considered “willful” unless
committed without good faith without a reasonable belief that the act or
omission was in the

 

2

--------------------------------------------------------------------------------


 

Company’s best interest.  No compensation or benefits will be paid or provided
to the Executive under this Agreement on account of a termination for Cause, or
for periods following the date when such a termination of employment is
effective.  The Executive’s rights under the benefit plans of the Company shall
be determined under the provisions of those plans.

 


(E)                                  DISABILITY.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT FOR DISABILITY BY GIVING THE EXECUTIVE 30 DAYS’ ADVANCE
NOTICE IN WRITING.  FOR ALL PURPOSES UNDER THIS AGREEMENT, “DISABILITY” SHALL
MEAN THAT THE EXECUTIVE, AT THE TIME NOTICE IS GIVEN, HAS BEEN UNABLE TO
SUBSTANTIALLY PERFORM HIS DUTIES UNDER THIS AGREEMENT FOR A PERIOD OF NOT LESS
THAN SIX (6) CONSECUTIVE MONTHS AS THE RESULT OF HIS INCAPACITY DUE TO PHYSICAL
OR MENTAL ILLNESS.  IN THE EVENT THAT THE EXECUTIVE RESUMES THE PERFORMANCE OF
SUBSTANTIALLY ALL OF HIS DUTIES HEREUNDER BEFORE THE TERMINATION OF HIS
EMPLOYMENT UNDER THIS SUBPARAGRAPH (E) BECOMES EFFECTIVE, THE NOTICE OF
TERMINATION SHALL AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.  NO COMPENSATION
OR BENEFITS WILL BE PAID OR PROVIDED TO THE EXECUTIVE UNDER THIS AGREEMENT ON
ACCOUNT OF TERMINATION FOR DISABILITY, OR FOR PERIODS FOLLOWING THE DATE WHEN
SUCH A TERMINATION OF EMPLOYMENT IS EFFECTIVE.  THE EXECUTIVE’S RIGHTS UNDER THE
BENEFIT PLANS OF THE COMPANY SHALL BE DETERMINED UNDER THE PROVISIONS OF THOSE
PLANS.


 


(F)                                    GOOD REASON.  EMPLOYMENT WITH THE COMPANY
MAY BE REGARDED AS HAVING BEEN CONSTRUCTIVELY TERMINATED BY THE COMPANY, AND THE
EXECUTIVE MAY THEREFORE TERMINATE HIS EMPLOYMENT FOR “GOOD REASON” WITHIN 30
DAYS FOLLOWING THE EXPIRATION OF ANY COMPANY CURE PERIOD (AS DESCRIBED BELOW)
AND THEREUPON BECOME ENTITLED TO THE BENEFITS OF PARAGRAPH 9(A)(I) BELOW, IF ONE
OR MORE OF THE FOLLOWING EVENTS (DESCRIBED IN CLAUSES (I) THROUGH (III) BELOW)
SHALL HAVE OCCURRED  WITHOUT THE EXECUTIVE’S PRIOR WRITTEN CONSENT.  THE
EXECUTIVE WILL NOT RESIGN FOR “GOOD REASON” WITHOUT FIRST PROVIDING THE COMPANY
WITH WRITTEN NOTICE OF THE ACTS OR OMISSIONS CONSTITUTING THE GROUNDS FOR “GOOD
REASON” WITHIN 90 DAYS OF THE INITIAL EXISTENCE OF SUCH GROUNDS FOR “GOOD
REASON” AND A REASONABLE CURE PERIOD OF NOT LESS THAN 30 DAYS FOLLOWING THE DATE
OF SUCH NOTICE.


 


(I)                                     THE ASSIGNMENT TO THE EXECUTIVE OF ANY
DUTIES OR THE REDUCTION OF THE EXECUTIVE’S DUTIES, EITHER OF WHICH RESULTS IN A
MATERIAL DIMINUTION IN THE EXECUTIVE’S POSITION OR RESPONSIBILITIES WITH THE
COMPANY IN EFFECT IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, OR THE REMOVAL OF THE
EXECUTIVE FROM SUCH POSITION AND RESPONSIBILITIES;


 


(II)                                  A MATERIAL REDUCTION BY THE COMPANY IN THE
BASE SALARY (AS DEFINED BELOW) OF THE EXECUTIVE AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH REDUCTION;


 


(III)                               ANY MATERIAL BREACH BY THE COMPANY OF ANY
MATERIAL PROVISION OF THIS AGREEMENT.


 


3.                                       PLACE OF EMPLOYMENT.  THE EXECUTIVE’S
SERVICES SHALL BE PERFORMED AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN
FAIRFIELD, CALIFORNIA.  THE PARTIES ACKNOWLEDGE, HOWEVER, THAT THE EXECUTIVE
WILL BE REQUIRED TO TRAVEL IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES
HEREUNDER.


 


4.                                       COMPENSATION.


 


(A)                                  BASE SALARY.  FOR ALL SERVICES TO BE
RENDERED BY THE EXECUTIVE PURSUANT TO THIS AGREEMENT, THE COMPANY AGREES TO PAY
THE EXECUTIVE EFFECTIVE AUGUST 25, 2008 AND DURING THE

 

3

--------------------------------------------------------------------------------



 


REMAINDER OF THE EMPLOYMENT TERM A BASE SALARY (THE “BASE SALARY”) AT AN ANNUAL
RATE OF NOT LESS THAN $300,000.  THE BASE SALARY SHALL BE PAID IN PERIODIC
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.  THE
COMPANY AGREES TO REVIEW THE BASE SALARY AT LEAST ANNUALLY AFTER THE CONCLUSION
OF THE COMPANY’S FISCAL YEAR (JULY 31) AND TO MAKE SUCH INCREASES THEREIN AS THE
BOARD MAY APPROVE.


 


(B)                                 BONUS.  BEGINNING WITH THE COMPANY’S 2009
FISCAL YEAR AND FOR EACH FISCAL YEAR THEREAFTER DURING THE EMPLOYMENT TERM, THE
EXECUTIVE WILL BE ELIGIBLE TO RECEIVE AN ANNUAL BONUS (THE “BONUS”) IN THE FORM
OF CASH AND/OR STOCK OPTION GRANTS FOR SUCH FISCAL YEAR AS APPROVED BY THE
COMPENSATION COMMITTEE AND THE BOARD.  PAYMENT OF AN ANNUAL BONUS SHALL BE A
DISCRETIONARY DECISION OF THE BOARD.  THE BONUS, IF ANY, WILL BE PAID AS SOON AS
PRACTICAL FOLLOWING THE DETERMINATION BY THE BOARD OR ITS COMPENSATION COMMITTEE
THAT THE BONUS HAS BEEN EARNED, BUT IN NO EVENT AFTER THE FIFTEENTH DAY OF THE
THIRD MONTH OF THE COMPANY’S FISCAL YEAR OR THE CALENDAR YEAR, WHICHEVER IS
LATER, FOLLOWING THE DATE THE EXECUTIVE EARNS THE BONUS AND IT IS NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.


 


5.                                       EMPLOYEE BENEFITS.  DURING THE
EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN EMPLOYEE
BENEFIT PLANS OR PROGRAMS OF THE COMPANY, IF ANY, TO THE EXTENT THAT HIS
POSITION, TENURE, SALARY, AGE, HEALTH AND OTHER QUALIFICATIONS MAKE HIM ELIGIBLE
TO PARTICIPATE, SUBJECT TO THE RULES AND REGULATIONS APPLICABLE THERETO.  THE
COMPANY RESERVES THE RIGHT TO CANCEL OR CHANGE THE BENEFIT PLANS AND PROGRAMS IT
OFFERS TO ITS EMPLOYEES AT ANY TIME.  THE COMPANY WILL NOT MATERIALLY REDUCE THE
KIND OR LEVEL OF EMPLOYEE BENEFITS TO WHICH THE EXECUTIVE IS ENTITLED IN A
MANNER THAT WOULD RESULT IN THE EXECUTIVE’S OVERALL BENEFITS PACKAGE BEING
MATERIALLY REDUCED.  ANY SUCH REDUCTION OF BENEFITS BY THE COMPANY WILL
CONSTITUTE A MATERIAL BREACH OF THE AGREEMENT.


 


6.                                       VACATION.  EXECUTIVE WILL BE ENTITLED
TO PAID VACATION OF THREE (3) WEEKS PER YEAR IN ACCORDANCE WITH THE COMPANY’S
VACATION POLICY, WITH THE TIMING AND DURATION OF SPECIFIC VACATIONS MUTUALLY AND
REASONABLY AGREED TO BY THE PARTIES HERETO.


 


7.                                       EXPENSES.  THE EXECUTIVE SHALL BE
ENTITLED TO PROMPT REIMBURSEMENT BY THE COMPANY FOR ALL REASONABLE ORDINARY AND
NECESSARY TRAVEL, ENTERTAINMENT, AND OTHER EXPENSES INCURRED BY THE EXECUTIVE
WHILE AN EMPLOYEE OF THE COMPANY (IN ACCORDANCE WITH THE POLICIES AND PROCEDURES
ESTABLISHED BY THE COMPANY FOR ITS SENIOR EXECUTIVE OFFICERS) IN THE PERFORMANCE
OF HIS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
THE EXECUTIVE SHALL PROPERLY AND PROMPTLY ACCOUNT FOR SUCH EXPENSES IN
ACCORDANCE WITH THE COMPANY’S POLICIES AND PROCEDURES.  THE PARTIES AGREE THAT
FOR PURPOSES OF THIS PARAGRAPH, THE EXECUTIVE’S AIR TRAVEL SHALL BE COACH CLASS
DOMESTICALLY AND BUSINESS CLASS INTERNATIONALLY (EXCLUDING CANADA).


 


8.                                       OTHER ACTIVITIES.  THE EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY ALL OF HIS WORKING TIME AND EFFORTS DURING THE COMPANY’S
NORMAL BUSINESS HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES AND TO THE DILIGENT AND FAITHFUL PERFORMANCE OF THE DUTIES AND
RESPONSIBILITIES DULY ASSIGNED TO HIM PURSUANT TO THIS AGREEMENT, EXCEPT FOR
VACATIONS, HOLIDAYS AND SICKNESS.  THE EXECUTIVE MAY, HOWEVER, DEVOTE A
REASONABLE AMOUNT OF HIS TIME TO CIVIC, COMMUNITY, OR CHARITABLE ACTIVITIES AND,
WITH THE PRIOR WRITTEN APPROVAL OF THE SENIOR MANAGEMENT TO SERVE AS A DIRECTOR
OF OTHER CORPORATIONS AND TO OTHER TYPES OF BUSINESS OR PUBLIC ACTIVITIES NOT
EXPRESSLY MENTIONED IN THIS PARAGRAPH.

 

4

--------------------------------------------------------------------------------



 


9.                                       TERMINATION BENEFITS.  THE EXECUTIVE
SHALL BE ENTITLED TO RECEIVE SEVERANCE AND OTHER BENEFITS UPON A TERMINATION OF
EMPLOYMENT AS FOLLOWS:


 


(A)                                  SEVERANCE.


 


(I)                                     INVOLUNTARY TERMINATION.  IF THE COMPANY
TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR DISABILITY OR CAUSE, OR IF
THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON, THEN, IN LIEU OF ANY
SEVERANCE BENEFITS TO WHICH THE EXECUTIVE MAY OTHERWISE BE ENTITLED UNDER ANY
COMPANY SEVERANCE PLAN OR PROGRAM, AND SUBJECT TO THE REMAINING PROVISIONS OF
THIS PARAGRAPH 9, THE EXECUTIVE SHALL BE ENTITLED TO CONTINUED PAYMENT OF HIS
BASE SALARY UNTIL THE EARLIEST OF:  (A) THE 12-MONTH ANNIVERSARY OF THE
EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION, PAYABLE MONTHLY BEGINNING 30 DAYS
AFTER THE DATE OF EXECUTIVE’S TERMINATION, OR (B) THE DATE ON WHICH THE
EXECUTIVE BREACHES HIS OBLIGATIONS UNDER PARAGRAPH 10 HEREOF.


 


(II)                                  OTHER TERMINATION.    IN THE EVENT THE
EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN AS DESCRIBED IN
PARAGRAPH 9(A)(I) ABOVE, INCLUDING BY REASON OF THE EXECUTIVE’S DEATH OR
DISABILITY, THE COMPANY’S TERMINATION OF EXECUTIVE FOR CAUSE, OR EXECUTIVE’S
RESIGNATION OTHER THAN FOR GOOD REASON, THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE SEVERANCE AND ANY OTHER BENEFITS ONLY AS MAY THEN BE ESTABLISHED UNDER
THE COMPANY’S EXISTING SEVERANCE AND BENEFIT PLANS AND POLICIES AT THE TIME OF
SUCH TERMINATION.


 


(B)                                 RELEASE OF CLAIMS AGREEMENT.  THE RECEIPT OF
ANY SEVERANCE PAYMENTS OR BENEFITS PURSUANT TO THIS AGREEMENT IS SUBJECT TO THE
EXECUTIVE SIGNING AND NOT REVOKING A SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
(THE “RELEASE”) IN A FORM ACCEPTABLE TO THE COMPANY WHICH MUST BECOME EFFECTIVE
NO LATER THAN THE 60TH DAY FOLLOWING THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
(THE “RELEASE DEADLINE”), AND IF NOT, THE EXECUTIVE WILL FORFEIT ANY RIGHT TO
SEVERANCE PAYMENTS OR BENEFITS UNDER THIS AGREEMENT.  TO BECOME EFFECTIVE, THE
RELEASE MUST BE EXECUTED BY THE EXECUTIVE AND ANY REVOCATION PERIODS (AS
REQUIRED BY STATUTE, REGULATION, OR OTHERWISE) MUST HAVE EXPIRED WITHOUT THE
EXECUTIVE HAVING REVOKED THE RELEASE.  IN ADDITION, NO SEVERANCE PAYMENTS OR
BENEFITS WILL BE PAID OR PROVIDED UNTIL THE RELEASE ACTUALLY BECOMES EFFECTIVE. 
IN THE EVENT THE EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS AT A TIME DURING
THE CALENDAR YEAR WHERE THE RELEASE DEADLINE COULD OCCUR IN THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH EXECUTIVE’S TERMINATION OCCURS, THEN ANY
SEVERANCE PAYMENTS OR BENEFITS UNDER THIS AGREEMENT THAT WOULD BE CONSIDERED
DEFERRED COMPENSATION SEPARATION BENEFITS (AS DEFINED IN SECTION 9(C)) WILL BE
PAID ON THE FIRST PAYROLL DATE TO OCCUR DURING THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURS, OR SUCH LATER TIME AS REQUIRED
BY (I) THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT AS SET FORTH
IN SECTION 9(A), (II) THE DATE THE RELEASE BECOMES EFFECTIVE, OR
(III) SECTION 9(C).


 


(C)                                  SECTION 409A.


 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, IF EXECUTIVE IS A “SPECIFIED EMPLOYEE” (“SPECIFIED EMPLOYEE”)
WITHIN THE MEANING OF SECTION 409A OF THE CODE AND ANY FINAL REGULATIONS AND
GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”) AT THE TIME OF EXECUTIVE’S
TERMINATION, THEN THE SEVERANCE AND BENEFITS PAYABLE TO EXECUTIVE PURSUANT TO
THIS AGREEMENT (OTHER THAN DUE TO DEATH), IF ANY, AND ANY OTHER SEVERANCE
PAYMENTS OR SEPARATION PAYMENTS WHICH MAY BE CONSIDERED DEFERRED COMPENSATION
UNDER SECTION 409A (TOGETHER, THE “DEFERRED COMPENSATION SEPARATION BENEFITS”),
WHICH ARE OTHERWISE DUE TO EXECUTIVE ON OR WITHIN

 

5

--------------------------------------------------------------------------------



 


THE SIX (6) MONTH PERIOD FOLLOWING EXECUTIVE’S TERMINATION WILL ACCRUE DURING
SUCH SIX (6) MONTH PERIOD AND WILL BECOME PAYABLE IN A LUMP SUM PAYMENT ON THE
DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT OR THE DATE OF THE EXECUTIVE’S DEATH, IF EARLIER.  ALL
DEFERRED COMPENSATION SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN ACCORDANCE
WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.  EACH PAYMENT
AND BENEFIT PAYABLE UNDER THIS AGREEMENT IS INTENDED TO CONSTITUTE SEPARATE
PAYMENTS FOR PURPOSES OF TREASURY REGULATION SECTION 1.409A-2(B)(2).


 


(II)                                  ANY AMOUNT PAID UNDER THIS AGREEMENT THAT
SATISFIES THE REQUIREMENTS OF THE “SHORT-TERM DEFERRAL” RULE SET FORTH IN
TREASURY REGULATION SECTION 1.409A-1(B)(4) WILL NOT CONSTITUTE DEFERRED
COMPENSATION SEPARATION BENEFITS FOR PURPOSES OF CLAUSE (I) ABOVE.


 


(III)                               AMOUNTS PAID UNDER THE AGREEMENT THAT
QUALIFIES AS A PAYMENT MADE AS A RESULT OF AN INVOLUNTARY SEPARATION FROM
SERVICE PURSUANT TO TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) THAT DO NOT
EXCEED THE SECTION 409A LIMIT WILL NOT CONSTITUTE DEFERRED COMPENSATION
SEPARATION BENEFITS FOR PURPOSES OF CLAUSE (I) ABOVE.  FOR THIS PURPOSE,
“SECTION 409A LIMIT” MEANS THE LESSER OF TWO (2) TIMES: (A) THE EXECUTIVE’S
ANNUALIZED COMPENSATION BASED UPON THE ANNUAL RATE OF PAY PAID TO  EXECUTIVE
DURING THE COMPANY’S TAXABLE YEAR PRECEDING THE COMPANY’S TAXABLE YEAR OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT AS DETERMINED UNDER TREASURY REGULATION
1.409A-1(B)(9)(III)(A)(1) AND ANY INTERNAL REVENUE SERVICE GUIDANCE ISSUED WITH
RESPECT THERETO; OR (B) THE MAXIMUM AMOUNT THAT MAY BE TAKEN INTO ACCOUNT UNDER
A QUALIFIED PLAN PURSUANT TO CODE SECTION 401(A)(17) FOR THE YEAR IN WHICH
EXECUTIVE’S EMPLOYMENT IS TERMINATED.


 


(IV)                              THE FOREGOING PROVISIONS ARE INTENDED TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE SEVERANCE
PAYMENTS AND BENEFITS TO BE PROVIDED HEREUNDER WILL BE SUBJECT TO ADDITIONAL TAX
IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES HEREIN WILL BE INTERPRETED TO SO
COMPLY.  THE COMPANY AND THE EXECUTIVE AGREE TO WORK TOGETHER IN GOOD FAITH TO
CONSIDER AMENDMENTS TO THIS AGREEMENT AND TO TAKE SUCH REASONABLE ACTIONS WHICH
ARE NECESSARY, APPROPRIATE OR DESIRABLE TO AVOID IMPOSITION OF ANY ADDITIONAL
TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER
SECTION 409A.


 


(D)                                 NO DUTY TO MITIGATE.  THE EXECUTIVE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS
AGREEMENT (WHETHER BY SEEKING NEW EMPLOYMENT OR IN ANY OTHER MANNER).


 


10.                                 PROPRIETARY INFORMATION.  DURING THE
EMPLOYMENT TERM AND THEREAFTER, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BOARD OF DIRECTORS, DISCLOSE OR USE FOR ANY PURPOSE
(EXCEPT IN THE COURSE OF HIS EMPLOYMENT UNDER THIS AGREEMENT AND IN FURTHERANCE
OF THE BUSINESS OF THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES) ANY
CONFIDENTIAL INFORMATION OR PROPRIETARY DATA OF THE COMPANY.  AS AN EXPRESS
CONDITION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE AGREES
TO EXECUTE CONFIDENTIALITY AGREEMENTS AS REQUESTED BY THE COMPANY.


 


11.                                 RIGHT TO ADVICE OF COUNSEL.  THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED WITH COUNSEL AND IS FULLY AWARE OF HIS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------



 


12.                                 SUCCESSORS.  THE COMPANY WILL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH
ASSUMPTION AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL
ENTITLE THE EXECUTIVE TO THE BENEFITS DESCRIBED IN PARAGRAPHS 9(A)(I) AND
9(B) OF THIS AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS THEREIN.


 


13.                                 ASSIGNMENT.  THIS AGREEMENT AND ALL RIGHTS
UNDER THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES,
LEGATEES, SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS PERSONAL IN NATURE, AND THE
EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, ASSIGN OR
TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION UNDER THIS AGREEMENT TO ANY
OTHER PERSON OR ENTITY.  IF THE EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS ARE STILL
PAYABLE TO THE EXECUTIVE HEREUNDER, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED
HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE
EXECUTIVE’S DEVISEE, LEGATEE, OR OTHER DESIGNEE OR, IF THERE BE NO SUCH
DESIGNEE, TO THE EXECUTIVE’S ESTATE.


 


14.                                 ABSENCE OF CONFLICT.  THE EXECUTIVE
REPRESENTS AND WARRANTS THAT HIS EMPLOYMENT BY THE COMPANY AS DESCRIBED HEREIN
WILL NOT CONFLICT WITH AND WILL NOT BE CONSTRAINED BY ANY PRIOR EMPLOYMENT OR
CONSULTING AGREEMENT OR RELATIONSHIP.


 


15.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS CALLED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN (I) ON THE DATE OF DELIVERY, OR, IF EARLIER, (II) ONE (1) DAY AFTER
BEING SENT BY A WELL ESTABLISHED COMMERCIAL OVERNIGHT SERVICE, OR
(III) THREE (3) DAYS AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, PREPAID AND ADDRESSED TO THE PARTIES OR THEIR SUCCESSORS AT
THE FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER
DESIGNATE IN WRITING:


 

If to the Executive:

 

William E. Franklin

 

 

[address]

 

 

 

 

 

 

If to the Company:

 

Copart, Inc.

 

 

4665 Business Center Drive

 

 

Fairfield, California 94534

 

 

Attn: General Counsel

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.

 


16.                                 WAIVER.  FAILURE OR DELAY ON THE PART OF
EITHER PARTY HERETO TO ENFORCE ANY RIGHT, POWER, OR PRIVILEGE HEREUNDER SHALL
NOT BE DEEMED TO CONSTITUTE A WAIVER THEREOF.  ADDITIONALLY, A WAIVER BY EITHER
PARTY OR A BREACH OF ANY PROMISE HEREOF BY THE OTHER PARTY SHALL NOT OPERATE AS
OR BE CONSTRUED TO CONSTITUTE A WAIVER OF ANY SUBSEQUENT WAIVER BY SUCH OTHER
PARTY.

 

7

--------------------------------------------------------------------------------



 


17.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER JURISDICTION,
BUT THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION
AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


 


18.                                 ARBITRATION.


 


(A)                                  ARBITRATION.  IN CONSIDERATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,  ITS PROMISE TO ARBITRATE ALL
EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT OF THE COMPENSATION AND
OTHER BENEFITS PAID TO EXECUTIVE BY THE COMPANY, AT PRESENT AND IN THE FUTURE,
EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH
1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW. 
DISPUTES WHICH EXECUTIVE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL
LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. 
EXECUTIVE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO
ANY DISPUTES THAT THE COMPANY MAY HAVE WITH EMPLOYEE.


 


(B)                                 PROCEDURE.  EXECUTIVE AGREES THAT ANY
ARBITRATION WILL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”)
AND THAT A NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  THE ARBITRATION
PROCEEDINGS WILL ALLOW FOR DISCOVERY ACCORDING TO THE RULES SET FORTH IN THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  EXECUTIVE AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING. 
EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE
MERITS.  EXECUTIVE ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD
ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE
LAW.  EXECUTIVE UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR
HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT EXECUTIVE SHALL PAY
THE FIRST $2,000.00 OF ANY FEES ASSOCIATED WITH ANY ARBITRATION EXECUTIVE
INITIATES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT
ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT
THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT
WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE.  ANY ARBITRATION HEREUNDER
SHALL BE CONDUCTED IN SAN FRANCISCO, CALIFORNIA


 


(C)                                  REMEDY.  EXCEPT AS PROVIDED BY THE RULES,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN EXECUTIVE AND THE COMPANY.  ACCORDINGLY,

 

8

--------------------------------------------------------------------------------



 


EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER EXECUTIVE NOR THE COMPANY WILL BE
PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED
BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


(D)                                 AVAILABILITY OF INJUNCTIVE RELIEF.  IN
ACCORDANCE WITH RULE 1281.8 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, EXECUTIVE
AGREES THAT ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE
EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THE EMPLOYMENT, CONFIDENTIAL
INFORMATION, INVENTION ASSIGNMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR
ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION,
NONSOLICITATION OR LABOR CODE §2870.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS FEES.


 


(E)                                  ADMINISTRATIVE RELIEF.  EXECUTIVE
UNDERSTANDS THAT THIS AGREEMENT DOES NOT PROHIBIT EXECUTIVE FROM PURSUING AN
ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS
THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR THE WORKERS’ COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER,
PRECLUDE EXECUTIVE FROM PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


 


19.                                 VOLUNTARY NATURE OF AGREEMENT.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY
AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. 
EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT AND THAT EXECUTIVE HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO
UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A
JURY TRIAL.  FINALLY, EXECUTIVE AGREES THAT HE/SHE HAS BEEN PROVIDED AN
OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.


 


20.                                 INTEGRATION.  THIS AGREEMENT, TOGETHER WITH
THE  THE CONFIDENTIAL INFORMATION AGREEMENT AND ANY AGREEMENT RELATING TO EQUITY
INCENTIVE AWARDS, REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS WHETHER WRITTEN OR ORAL.  NO WAIVER, ALTERATION, OR
MODIFICATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT WILL BE BINDING UNLESS
IN WRITING AND SIGNED BY THE COMPANY.


 


21.                                 HEADINGS.  THE HEADINGS OF THE PARAGRAPHS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT IN ANY
WAY AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


 


22.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS, AND
NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


23.                                 COOPERATION.  EXECUTIVE SHALL, WITHOUT
FURTHER REMUNERATION, PROVIDE EXECUTIVE’S REASONABLE COOPERATION IN CONNECTION
WITH ANY ACTION OR PROCEEDING (OR ANY APPEAL FROM ANY ACTION OR PROCEEDING) THAT
RELATES TO EVENTS OCCURRING DURING OR RELATING TO EXECUTIVE’S EMPLOYMENT
HEREUNDER.  IF EXECUTIVE’S COOPERATION IS NEEDED UNDER THIS PARAGRAPH, THE
COMPANY SHALL USE REASONABLE BEST EFFORTS TO SCHEDULE EXECUTIVE’S PARTICIPATION
AT A MUTUALLY CONVENIENT TIME, AND SHALL REIMBURSE EXECUTIVE FOR REASONABLE
TRAVEL AND OUT-OF-POCKET EXPENSES (FOLLOWING PRESENTMENT OF

 

9

--------------------------------------------------------------------------------



 


REASONABLE SUBSTANTIATION).  THIS PROVISION SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT.


 


24.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, NONE OF WHICH NEED CONTAIN THE SIGNATURE
OF MORE THAN ONE PARTY HERETO, AND EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.


 


25.                                 TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT
TO THIS AGREEMENT WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


 


26.                                 ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT
HE HAS HAD THE OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM
HIS PRIVATE ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND
FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amended and Restated
Executive Officer Employment Agreement, in the case of the Company by its duly
authorized officer, as of the day and year first above written.

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

COPART, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Styer

 

Date:

 

 

 

 

 

 

 

Print Name:

Paul A. Styer

 

 

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ William E. Franklin

 

Date:

 

 

William E. Franklin

 

 

 

 

--------------------------------------------------------------------------------